NON-FINAL OFFICE ACTION
This Office Action addresses the Reissue of U.S. Application No. 16/401,796, now U.S. Patent No. 9,900,680 B2 issued on February 20, 2018 and the Remarks and claim amendments filed 2/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The status of the claims amended on 2/24/2021 is as follows;
Claims 1-24, 26-34, 36-40 are pending.
Claims 1-20 are original claims and are allowed.
Claims 1, 8, 10, 20, 31 and 33 were amended.
Claims 21-24, 26-34, 36-40 are new and rejected.
Claims 25 and 35 were canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The examiner has evaluated the following functional phrases (FP) appearing in the claims as they relate to 35 U.S.C. § 112, 6th paragraph. They are:
Claim 1 recites 
FP #1  the wireless receiving unit configured to receive a wireless data signal and drive the audio driver based on audio data transmitted in the wireless data signal; and
configured to removably couple to the first earbud assembly by a first detachable connector,
FP#4 the second end of the tether is configured to removably couple to the second earbud assembly by a second detachable connector
FP#5 the first earbud assembly and the second earbud assembly is configured to operate as a master and communicate directly with a media device 
FP#6  the control unit is configured to operate as the master and communicate directly with the media device

Claim 3 recites
FP#7 one or both of the first earbud battery and the audio driver in the first earbud assembly, and one or both of the second earbud battery and the audio driver in the second earbud assembly, are configured to draw electrical power from the control unit battery when the first end of the tether is coupled to the first earbud assembly and the second end of the tether is coupled to the second earbud assembly.

Claim 8 recites
FP#8 the wireless receiving unit in the first earbud assembly and the wireless receiving unit in the second earbud assembly are each configured to selectively operate as the master and receive a wireless signal directly from a media device and to send a wireless signal to the wireless receiving unit in the other of the first earbud assembly and the second earbud assembly.

Claim 9 recites
FP#9  the first earbud assembly and the second earbud assembly comprise a sensor configured to sense biometric feedback, and wherein at least one of the wireless receiving unit in the first earbud assembly and the wireless receiving unit in the second earbud assembly are configured to transmit a wireless data signal based on the biometric feedback to a media device.

Claim 10 recites
FP#10 the wireless receiving unit configured to receive a wireless data signal
FP#11 an earbud battery configured to supply power to one or both of the audio driver and the wireless receiving unit; 
FP#12 a first detachable connector configured to mechanically and electrically couple the first end of the tether to the first earbud assembly, 
FP#13 a second detachable connector configured to mechanically and electrically couple the second end of the tether to the second earbud assembly; and
FP#14  a wireless unit configured to receive a wireless data signal from a media device 
FP# 15 an electronic control unit battery configured to supply power to the wireless unit; 
FP#16 the first earbud assembly and the second earbud assembly is configured to operate as a master 
FP# 17 the control unit is configured to operate as the master and communicate directly with the media device, 

Claim 13 recites
FP#18 the wireless unit is configured to transmit playback instructions from the playback controls to a media device.

Claim 15 recites
FP#19 the electronic control unit comprises a housing configured to store the first earbud assembly and the second earbud assembly.

Claim 16 recites
FP# 20 the first earbud assembly and the second earbud assembly are configured to couple to one another for storage in the electronic control unit housing.

Claim 17 recites
FP#21 the first earbud assembly and the second earbud assembly each comprise a complementary magnetic coupler, each complementary magnetic coupler configured to interact to couple the first earbud assembly to the second earbud assembly.

Claim 18 recites
FP#22 the first earbud assembly and the second earbud assembly each include electronic switches configured to power off the first earbud assembly and the second earbud assembly when the first earbud assembly and the second earbud assembly are coupled to one another.

Claim 19 recites
FP#23 the electronic switches (of the first and second earbud assembly) are configured to automatically power on the first earbud assembly and the second earbud assembly when the first earbud assembly is decoupled from the second earbud assembly.

Claim 21 recites 

FP#24   a wireless receiving unit operatively coupled to the audio driver, the wireless receiving unit configured to receive a wireless data signal and drive the audio driver responsive to audio data transmitted in the wireless data signal;

FP#25 wherein the wireless receiving unit of each of the first earbud assembly and the second earbud assembly is configured to switch between operating as a master to receive a first wireless data signal from a media device and operating as a slave to receive a second data signal from the respective first earbud assembly or second earbud assembly comprising the wireless receiving unit as the master on a regular, periodic basis.



Claim 24 recites 

FP #26 the wireless receiving unit of the second earbud assembly is configured to receive the second data signal from the first earbud assembly wirelessly when the first earbud assembly is operating as the master.


Claim 26 recites 

FP#27 the wireless receiving unit of each of the first earbud assembly and the second earbud assembly is further configured to switch between operating as the slave and operating as the master based on remaining charge in each battery.


Claim 33 recites 
FP#28 the wireless receiving unit configured to receive a wireless data signal and drive the audio driver responsive to audio data transmitted in the wireless data signal; 

FP#29 the wireless receiving unit of the first earbud assembly is configured to intermittently operate as a master 
FP# 30 the wireless receiving unit of the second earbud assembly is configured to intermittently operate as a slave 
FP#31 the wireless receiving unit of the second earbud assembly is configured to intermittently operate as the master 
FP#32  the wireless receiving unit of the first earbud assembly is configured to intermittently operate as the slave 
FP#33 the wireless receiving unit of each of the first earbud assembly and the second earbud assembly is configured to switch between operating as the master and operating as the slave on a regular, periodic basis.

Claim 36 recites 
FP#34 the wireless receiving unit of the first earbud assembly is further configured to switch operation between master and slave

FP#35 the wireless receiving unit of the second earbud assembly is further configured to switch to operate between slave and master based on remaining charge in each battery,


Claim 37 recites 
FP# 36  the first end of the tether configured to removably couple to the first earbud assembly by a first detachable connector, 
FP# 37  the second end of the tether configured to removably couple to the second earbud assembly by a second detachable connector.

Claim 38 recites
the first earbud assembly and the second earbud assembly comprises a detachable connector configured to receive detachable connectors of a tether
FP#39 each detachable connector free of an electrical connection configured to establish electrical communication between the first earbud assembly and the second earbud assembly.

Claim 39 recites
FP#40 the first earbud assembly and the second earbud assembly comprises a detachable connector configured to receive detachable connectors of the tether, each detachable connector comprising an electrical connection configured to establish electrical communication between the first earbud assembly and the second earbud assembly via the tether.

Claim 40
FP#41, the first earbud assembly and the second earbud assembly comprises one of a magnetic interface configured for magnetic attachment to a corresponding magnetic interface of the tether or a recess sized and shaped to receive a plug or a pin of the tether therein.



A.        3-Prong Analysis: Prong (A)

           In accordance with the MPEP, Prong (A) requires:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A).
           As an initial matter, the Examiners find that Functional Phrases FP#1 - #40 do not use the term “means.”  The issue arising under Prong (A) then becomes whether or not the claimed the wireless receiving unit, the tether, the first earbud assembly the second earbud assembly, the control unit, the first detachable connector, the second detachable connector are generic placeholders for “means.” The Examiner 

FP#1, 8, 10, and 24-35 the wireless receiving unit – the term “wireless receiving unit” only appears in the brief summary of the ‘680 patent and states that the wireless receiving unit is configured to receive a wireless data signal and drive the audio driver based on audio data transmitted in the wireless data signal. Each of the first earbud assembly and the second earbud assembly include an audio driver, a wireless receiving unit operatively coupled to the audio driver, the wireless receiving unit configured to receive a wireless data signal, and an earbud battery configured to supply power to one or both of the audio driver and the wireless receiving unit(‘680 1:54-2:10). A skilled artisan would understand that a wireless receiving unit would be capable of receiving a wireless signal and use that signal to perform a function such as driving an audio driver as claimed in FP# 1, 8, and 10.  However, nothing in the specification discloses how the wireless receiving unit of each earbud changes roles as master or slave or what structure performs that intended function, intermittently, or on a regular, periodic basis

FP# 6, 17 the control unit – the term “control unit” is describe throughout the specification but only in association with figure 5 and 6:13-29 is there any teachings about a master/slave relationship and there is no definition of any structure of how the control unit is configured to operate as a master based on various connections with the tether.

FP# 14 and 18 the wireless unit – the term “wireless unit” is a wireless receiver that is in the electronic control unit associated with figure 5  that referes back to the structure of the earbuds in figure 3 which uses the wireless audio unit of figure 2.  The wireless audio unit of figure 2 has the structure to receive wireless signals. A skilled artisan would understand that a wireless unit would be capable of receiving a wireless signal.

the tether – the term “the tether” is used throughout the specification to connect the earbuds to themselves or to a control unit that is disposed between the earbuds. A skilled artisan would understand how a tether could be connected.

FP# 5, 7, 9, 20-23, and 38-41 the first and second earbud assembly – the term “the first and second earbud assembly” is used throughout the specification and a skilled artisan would understand that the first and second earbud assembly would be able to perform the intended function

FP# 12 and 13 the first and second detachable connector - the term “the first and second detachable controller” is used throughout the specification and a skilled artisan would understand that the first and second earbud assembly would be able to perform the intended function


FP# 15 and 19 the electronic control unit battery - the term “the electronic control unit battery” is described in the brief summary of the invention and throughout the embodiments described in the specification.  A skilled artisan would understand that the electronic control unit battery would be able to perform the intended function of providing power to various components.






The issue arising under Prong (A) then becomes whether or not the claimed wireless receiving unit is a generic placeholder for “means.” The Examiner has reviewed the specification of ‘680 specification and finds: (1) the ‘680 specification does not indicate that the wireless receiving unit is lexicographically defined as a particular structure that performs the recited function of FP# 25-27 and 29-35 which disclose that the wireless receiving unit  switches the operation from master to slave under varios conditions; (2) the ‘680 specification does not indicate that the wireless receiving unit refers to a particular structure in the art, or that a person having ordinary skill in the art (PHOSITA) would recognize as performing the recited function.
wireless receiving unit denotes a specific structural meaning. Based upon a review of the art of record, the Examiner finds that there is little, if any, evidence to support a finding that a wireless receiving unit has particular structural meaning known to one of ordinary skill in this particular art. Further, a skilled artisan would understand that any such structure would be computer/controller implemented and require special programming. In light of the above, it is concluded that the a wireless receiving unit is a generic placeholder having no specific structures associated therewith.  Because it is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that a wireless receiving unit meet invocation Prong (A).
3-Prong Analysis: Prong (B)
 In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
A wirelesss receiving unit configured to perform a function meet invocation Prong (B).  Additionally, because nothing in the written description contradicts the plain language describing these functions, the functions within the functional phrases will have their ordinary and accustomed meaning.
3-Prong Analysis: Prong (C)
           In accordance with the MPEP, Prong (C) requires:

A wireless receiving unit does not contain sufficient structure for performing the entire claimed functions that are set forth, therefore, it is concluded that the a wireless receiving unit meets invocation Prong (C). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure, material, or acts as described in the specification.  MPEP § 2181. II. Using the ‘680 specification as a guide, the examiners find:
The examiner finds that corresponding structure for a wireless receiving unit is not sufficiently disclosed to determine structure and as such for the purposes of prior art rejections any structure that is capable of receiving a wireless signal would meet the functional phrase a wireless receiving unit.  Further there is no structure for “the wireless receiving unit of each of the first earbud assembly and the second earbud assembly is configured to switch between operating as a master to receive a first wireless data signal from a media device and operating as a slave” 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 26, 33, and 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
th paragraph rejection above there is no structure associated with the wireless receiving unit to perform the function of switching operation from master to slave using special programming. Dependent claims inherit the defects of the claims from which they depend.
“In cases involving a computer-implemented invention in which the inventor has invoked means-plus-function claiming, this court [the Federal Circuit] has consistently required that the structure disclosed in the specification be more than simply a general purpose computer or microprocessor.” Aristocrat Techs. v. Intl. Game Tech., 521 F.3d 1328, 1333, 86 USPQ2d 1235, 1239 (Fed. Cir. 2008).

“In cases involving a computer-implemented invention, we have held that the structure must be more than a general purpose computer or a microprocessor, … unless, in the rare circumstance, any general purpose computer without any special programming can perform the function.” Alfred E. Mann Found. for Scientific Research v. Cochlear Corp., 841 F.3d 1334, 1342, 123 USPQ2d 1669, 1675 (Fed. Cir. 2016)(citations omitted).

“If special programming is required for a general-purpose computer to perform the corresponding claimed function, then the default rule requiring disclosure of an algorithm applies. It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.” Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365, 102 USPQ2d 1122, 1125 (Fed. Cir. 2012).

“It is well-established that the corresponding structure for a function performed by a software algorithm is the algorithm itself.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 621, 114 USPQ2d 1711, 1714 (Fed. Cir. 2015).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-24, 26, 27, 33-34 and 36.
Claims 21-24, 26, 27, 33-34 and 36 are rejected under 35 U.S.C. 103 as obvious over Linden et al US Pub 2016/0073189 in view of Dinescu et al US Pub 2012/0230510.

With respect to claims 21, 24, 26, 33, 36,  Linden et al discloses a wireless earbud system including a first and second earbud 10a and 10b assembly including a housing 16 with an audio driver audio codec 112 on a printed circuit breaker and a wireless radio communication unit 110 that receives the wireless data signal and drives the loudspeaker element 13.  See paragraphs [0039]-[0041],[0051]-[0057] and figure 11. With respect to the wireless receiving unit in a first earbud configured to act as master and the wireless receiving unit of the second earbud is configured to operate as a slave and that the roles are reversed on a regular periodic basis as presented in the amended last clause of claims 21 and 33 is reproduced below.
claim 21 and 33 discloses the following;
wherein the wireless receiving unit of each of the first earbud assembly and the second earbud assembly is configured to switch between operating as a master to receive a first wireless data signal from a media device and operating as a slave to receive a second data signal from the respective first earbud assembly or second earbud assembly comprising the wireless receiving unit configured as the master on a regular, periodic basis.
‘680 last clause of amended claims 21 and 33 emphasis added by the examiner.




[0075] When a pair of earbuds, such as earbuds 10a and 10b, is used for true wireless stereo streaming from a wireless audio streaming host device, such as device 100 in FIG. 11, one of the earbuds will have a role as master device with respect to the other one of the earbuds, which will correspondingly be a slave device. This is for instance the case with Bluetooth-based wireless audio streaming. Another inventive power preservation scheme has therefore been provided which compensates for the fact that the master device will consume more power than the slave device. Therefore, after some time, the master device will run out of power and need to be recharged, even though the slave device still may have a decent remaining battery charge status.

[0076] According to this inventive aspect, a wireless audio streaming host device is provided for use with a first wireless earbud and a second wireless earbud, for instance a and 10b according to the previous description. The wireless audio streaming host device may for instance be any of the example devices 100 shown in FIG. 11 and will have a controller in the form of a CPU, DSP, ASIC, FPGA, etc. The controller will be configured to receive a message from the first earbud by wireless communication, such as Bluetooth. The message will indicate a current battery charge status for the first earbud. Correspondingly, the controller will be configured to receive a message from the second earbud by wireless communication. This message will indicate a current battery charge status for the second earbud.

[0077] The controller will determine which one of the first and second earbuds has a current master device role and a current slave device role, respectively.
[0078] The controller will then assess, based on the determined battery charge statuses for the first and second earbuds and on the determined current roles as master device and slave device, whether a switch in roles is appropriate for the master device and slave device. The assessment may for instance be based on absolute or relative threshold values. For instance, if the master earbud device has below x % of remaining battery charge, or if the difference in remaining battery charge between the two earbuds exceeds a certain value, a switch of roles may be concluded as appropriate.
[0079] If a switch in roles is found appropriate, the controller will cause, again by wireless communication, the one among the first and second earbuds that currently has the master device role, to assume a slave device role. The controller will also cause, by wireless communication, the other one among the first and second earbuds to assume a master device role. The causing may be done by control messages sent by the controller of the wireless audio streaming host device to both earbuds directly, or by a control message sent to the master earbud device that will then in turn send a control message to the slave earbud device, etc. Other ways of causing the switch in roles are also possible, as is believed to be understood per se by those skilled in the art.
Linden para [0075]-[0079] emphasis added by the examiner.

  The disclosure of Linden does not disclose a switch in roles on a regular, periodic/intermittent basis.  However, as disclosed below Dinescu does disclose switching the master slave relationship on a regular periodic basis which is “a certain predetermined time period of operation” in paragraph [0031] reproduced below. Paragraph [0031] of Dinescu also discloses that the earbuds can reverse the roles of master and slave themselves.
a subsequent time earphone 10a may switch to being the slave and earphone 10b may assume the role of master. Because the transmitting (e.g., master) earphone typically consumes more power than the slave earphone, switching roles may have the effect of evening the power source (e.g., battery) consumption of the two earphones 10a, 10b.
[0014] FIG. 3 is a block diagram of one of the earphones 10a, 10b according to various embodiment of the present invention. Because, in various embodiments, the earphones 10a, 10b are programmed to have the capability to switch roles as master and slave, the components of the earphones 10a, 10b may be the same. In the illustrated embodiment, the earphone 10 comprises a transceiver circuit 100 and related peripheral components. The peripheral components of the earphone 10 may comprise a power source 102, one or more acoustic transducers 106 (e.g., speakers), and one or more antennas 108. The transceiver circuit 100 and some of the peripheral components (such as the power source 102 and the acoustic transducers 106) may be housed within the body 12 of the earphone 10 (see FIGS. 2A-2D). In other embodiments, the earphone may comprise additional peripheral components, such as a microphone, for example.
[0031] As mentioned above, the master and slave earphones may transition roles as master and slave during operation. In one embodiment, one of the earphones is programmed to start as the master when powered on, and the other earphone, acting as the slave, looks for the address, such as the IP address, of the master earphone 10a when powered on. In one embodiment, the earphones may transition roles between master and slave after a certain predetermined time period of operation. In such as embodiment, after the predetermined time period, the slave earphone may assume the role of master and the master earphone may assume the role of slave. In another embodiment, an action by the user of the earphones may trigger the transition. For example, if the user operates a control of one of the earphones to change the source, the actuation of the control by the user may cause the earphones to transition roles. In another embodiment, the earphones may comprise circuitry that monitors in real time battery life or battery voltage of the earphone power source (e.g., battery unit). The earphones 10a,b may transition roles based on the remaining real time battery life of the earphones. The code or firmware that allows the earphones to transition roles may be stored in the non-volatile memory units 122 of the earphones and executed by the processor units 114.
Dinescu para. 10 14 and 31 emphasis added by examiner


Additionally, Linden in paragraph [0079] above states that a signal is sent to the Master and the master will then in turn send a control message to the slave earbud 
	It would have also been obvious to switch the operations of the earbuds from master to slave based on regular, periodic or to intermittently operate the earbuds as master and slave using the teachings of Linden and Dinescu above and the motivation of Linden provided in Para. [0079] that “(o)ther ways of causing the switch in roles are also possible, as is believed to be understood per se by those skilled in the art.”  In light of the teachings of Linden and Dinescu it would have been obvious to cause the switching in roles in a regular, periodic, intermittent or in other ways since the substitution of such would do no more than yield predictable results such that the earbuds would maintain a charge by switching roles as the master or slave.

With respect to claims 22, 23, and 34 which require specific channel information be sent to specific earbuds please see paragraph [0035] reproduced below. As disclosed above the earbuds can operate as master and slave and the roles be reversed periodically/intermittently.  Additionally when either of the earbuds is a master or a slave the left and right earbuds would get the correct channel information.
[0035] FIGS. 5 to 7 show the wireless earbud 10 in schematic isometric and exploded views. Even though shown in isolation, the earbud 10 will typically be used together with a second earbud to form a pair of earbuds, like the earbud pair 10a, 10b as previously referred to. One of the earbuds may then be used for playing left-channel stereo audio into one ear of the user, whereas the other earbud will be used for playing right-channel stereo audio into the other ear. 
Linden paragraph [0035] emphasis added by examiner

[0057] In the disclosed embodiment, component D1 implements the circuitry for wireless radio communication 110, audio codec 112 and earbud operation control 114 as seen in FIG. 11. In other embodiments, these functions may be implemented by different components, including but not limited to central processing units (CPUs), digital signal processor (DSPs), application-specific integrated circuits (ASICs) or field-programmable gate arrays (FPGAs).
Linden paragraph [0057] emphasis added by the examiner 
Linden does not specifically disclose the use of a DAC. In an analogous invention to Dinescu, that includes a wireless earbud that is able to operate in and master slave configuration, paragraph [0021] discloses that a DAC may convert digital audio signals from the processor unit to analog form for coupling with the acoustic transducers.  Using the teachings of Linden that digital signal processing may be used an artisan of ordinary skill would understand the use of a DAC to process signals in a computing environment.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  The combination of Linden and Dinescu would result in predictable results since the use of digital signal processors such as a digital to analog converter is well known in the processing arts.


Claims 29, 30, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al US Pub 2016/0073189  and Dinescu US Pub .  
Linden and DInescu discloses all of the claimed subject matter as explained above but lacks in disclosing the structure of a tether between the two earbuds where no electrical communications exists in the tether there between.  In an analogous invention Rich in figure 3 and in paragraphs [0010] and [0011] describes a tether or cord that is attached to the earbuds and is able to be unattached.
[0010] In the embodiment shown in FIG. 1, the earphone 1 also has a rear support 29 that may be affixed to the stem portion and/or to the bud portion of the housing 2. Attached to the rear support 29 are an ear hook 26 and a chord 27. These may be of lightweight but sturdy materials that serve to more securely attach the earphone 1 to the user's ear, and to physically (not electrically) tether earphone 1b to another earphone 1b as a left and right pair that can be worn simultaneously by the user--see FIG. 3. The ear hook 26 and the chord 27 are, however, optional attachments that may be omitted (in which case the rear support 29 may also be omitted). 
Rich paragraph [0010]

    PNG
    media_image1.png
    508
    455
    media_image1.png
    Greyscale


	Using the teachings of Lindon and Rich an artisan of ordinary skill would understand the need for a tether or cord in any earbud system in order physically attach the earbuds to each other to prevent loss.  This is combining prior art elements according to known methods to yield predictable results and as such the combination of Linden and Rich disclose the claimed subject matter.

Claims 28, 29, 31, 32, 37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al US Pub 2016/0073189 and Dinescu US Pub 2012/0230510 as disclosed above with respect to claims 21 and 33 further in view of Sakai et al. US Pub 2015/0230019.  
Linden and Dinescu discloses all of the claimed subject matter as explained above but lacks in disclosing the structure of a tether between the two earbuds where an electrical communications exists in the tether there between.  
Sakai discloses a wireless earbud system that includes a tether or cord that is attached between the earbuds. The attachment of the cord to the earbuds can be a swappable cord with a USB cable therein for connection between the earbuds that transmits various control signals.  See paragraphs [0023], [0025], [0036], [0037] and figures 4 and 5.
With respect to the sensor configured to sense biometric feedback and send that signal to the media device please see paragraphs [0029] and [0041] that disclose sending back temperature and acceleration signals to the device.


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24, 26-34, 36-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 20 is allowable. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 contains the limitation presented below. 
wherein at least one of the first earbud assembly and the second earbud assembly is configured to operate as a master and communicate directly with a media device when the first end and the second end of the tether are disconnected from the first earbud assembly and the second earbud assembly, and wherein the control unit is configured to operate as a master and communicate directly with the media device, with the first earbud assembly and the second earbud assembly operating as slaves and communicating directly with the control unit, when the first end of the tether is connected to the first earbud assembly and the second end of the tether is connected to the second earbud assembly.


wherein at least one of the first earbud assembly and the second earbud assembly is configured to operate as a master and communicate directly with a media device when the first end and the second end of the tether are disconnected from the first earbud assembly and the second earbud assembly, and wherein the control unit is configured to operate as a master and communicate directly with the media device, with the first earbud assembly and the second earbud assembly operating as slaves and communicating directly with the control unit, when the first end of the tether is connected to the first earbud assembly and the second end of the tether is connected to the second earbud assembly.

Claim 20 contains the limitation presented below. 
configuring one or both of the first and second wireless earbud assemblies to operate in a master mode and receive a wireless signal directly from a media device and to drive audio drivers in the first and second wireless earbud assemblies with an audio signal based on data received directly from the media device when the first and second ends of the tether are decoupled from the first and second wireless earbud assemblies; 

configuring the wireless unit of the electronic control unit to operate in a master mode and receive a wireless signal directly from the media device and to drive the audio drivers in the first and second wireless earbud assemblies through electrical conductors disposed within the tether with an audio signal based on data received directly wirelessly from the media device when the first and second ends of the tether are respectively coupled to the first and second earbud assemblies; 

configuring both of the first and second wireless earbud assemblies to operate in a slave mode and receive the wireless signal directly from the wireless unit of the electronic control unit and to drive audio drivers in the first and second wireless earbud assemblies with an audio signal based on data received directly from the wireless unit of the electronic control unit when the first and second ends of the tether are respectively coupled to the first and second wireless earbud assemblies.

There is no teaching or suggestion in the prior art of record that would have motivated a person of ordinary skill in the art before the effective filing date of the above claimed subject matter to modify the earphone assemblies 131 and 232 to 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992